MANDATE

                  The Fourteenth Court of Appeals
                               NO. 14-15-00384-CV

Richard A. Dunsmore, Appellant             Appealed from the 412th District Court
                                           of Brazoria County. (Tr. Ct. No. 76312-
v.                                         I). Opinion delivered Per Curiam.
M. (Madeline) Ortiz Et Al, Appellee

TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY,
GREETINGS:

       Before our Court of Appeals on October 1, 2015, the cause upon appeal to
revise or reverse your order was determined. Our Court of Appeals made its order
in these words:

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on April 8, 2015. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Richard A. Dunsmore.
      We further order this decision certified below for observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, December
11, 2015.